— Appeal from an order of the Family Court of Tioga County (Whiting, Jr., J.), entered October 18,1982, which granted petitioner’s motion for upward modification of the alimony provision of the court’s order dated July 7, 1976 from $45 per week to $60 per week. The parties hereto were married in 1949 and were divorced in 1973. The three children born of the union have all reached their majority. When the issue of alimony was referred to it, Family Court, on July 7,1976, awarded petitioner permanent alimony of $45 per week. The record demonstrates that because of advancing age and multiple medical problems, petitioner is unable to obtain gainful employment and that respondent, who was making $13,000 annually when alimony was originally fixed, is now earning $21,000 annually. Respondent argues that his increased income does not provide the substantial change in circumstances required for modification (Hickland v Hickland, 56 AD2d 978; Tagarelli v Tagarelli, 50 AD2d 917, 918). True this is. However, when respondent’s substantial increase in salary is considered together with petitioner’s loss of income from her recently deceased mother, the lack of marketable skills due to her deteriorating physical condition, probable loss of her extremely modest trailer home and the fact that the alimony payment is her only income, Family Court’s conclusion that a substantial change in conditions had been demonstrated cannot be said to have been an abuse of its discretion. Accordingly, the order of the Family Court should be affirmed. Order affirmed, without costs. Sweeney, J. P., Kane, Main, Casey and Weiss, JJ., concur.